DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to application filed on 5/5/2020, wherein claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan et al. (US PGPUB 2019/0324786), in view of DirectedSoul .

As for claim 1, Ranjan teaches a system comprising a processor and a memory including instructions that are executable by the processor for causing the processor to:
receive a request to perform a migration process involving migrating a virtualized workload from a source computing environment to a target computing environment (paragraphs 22-24 and Fig.5 – 104 - “Receive instructions to re-deploy the application from the one or more VMs to a container environment…”  Note, paragraphs 22-24 describes the operation of the relevant item in Fig. 5.  See, paragraphs 40 and 44.);
receive first configuration data for a first version of the virtual machine located in the source computing environment, the first configuration data [manifest file] describing virtualized features of the first version of the virtual workload (Fig. 5 – item 100 , and paragraphs 20 in view of paragraph 22 and 28.  “…manifest file containing information….topology, credentials, and configuration details…” (paragraph 20).  configuration details includes “…specific network topology criteria or other resource-based criteria…” (Paragraph 22) and topology information “…including infrastructure elements (e.g., compute, storage and network)…” (paragraph 28));
generate second configuration data for a second version of the virtual workload that is to be deployed in the target computing environment, the second configuration data being generated based on the virtualized features specified in the first configuration data and being different from the first configuration data (Fig. 8A – “Translates VM based topology to container based topology”, and paragraph 30.  
generate pod configuration data based on the second configuration data, the pod configuration data being for configuring a container pod in the target computing environment (paragraph 80, “based on the …topology provided the system creates the cloud environment pod specifications…;
deploy the container pod in the target computing environment in accordance with the pod configuration data (Fig. 8A – “Creates container infrastructure”, paragraph 55 in view of 54 “deploy containers on the cloud environment…”, see also paragraph 0080-0089; 0067); and
deploy the second version of the virtual workload within the container pod in accordance with the second configuration data  (see paragraph 0080-0089 - paragraph 83, “deploy …using pod specification…” and paragraph 56 “configure the containerized application to its old state…”; 0067).

Prior art already teaches migration into K8 environment (paragraph 86) and utilizing yaml encapsulated container topology representations (paragraph 30), which is well known to be capable of hosting VM and associated virtualized workload in containers.  Thus, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the application to recognize the migration can include migrating a virtual machine.  Nevertheless, in the interest of compact prosecution, 
However, DirectedSoul teaches a method of importing VM into Kubernetes including migrating a virtual machine from a source computing environment to a target computing environment (Section – Introduction, “running on my old VM’s in my datacenter…deploy a VM…and…import it as a PVC onto your kubernetes environment using the CDI and KubeVirt Add-ons…”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate DirectedSoul’s teaching of migrating a virtual machine from a source computing environment to a target computing environment to Ranjan because they are both directed to migration of virtualized workloads into Kubernetes environment utilizing yaml templates and implementing the imported workload as a PVC and because doing so allows easier transition for applications running on VM in existing data center to be run in container environments (DirectedSoul, Section – Introduction).

As for claims 9 and 17, they are the method and product claims of claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 2, Ranjan teaches the virtualized features include a source virtual disk configured for storing content in a storage location of a storage device associated with the source computing environment (paragraph 20-21, “manifest file…volumes: 
transmit a command configured for causing the target computing environment to mount a target virtual disk having access to the content to the container pod, thereby enabling the container pod to have access to the content (paragraph 31 and 68, “copying …configuration details from the manifest to the containerized application…deployment…containers…volumemounts: Name: mysql-persistent-storage…mountPath: /var/lib/mysql…” which persists the volume to be mounted with containerized workload.  In addition, “…a storage volume used to persist…data is accessible to a cloud where the application will be run as a container after migration…detach persistent volume from the VMs and present it to container…”).

As for claim 10, It is the method claim of claim 2 above.  Thus, it is rejected under the same rationales.

As for claim 3, Ranjan also teaches the memory further includes instructions that are executable by the processor for causing the processor to generate the second configuration data based on the target virtual disk for enabling the second version of the virtual machine to have access to the content (paragraph 31 and 68, “copy…configuration details from the manifest to the containerized application…deployment…containers…volumemounts: Name: mysql-persistent-storage…mountPath:/var/lib/mysql…” “…a storage volume used to persist…data is 

As for claim 11, It is the method claim of claim 3 above.  Thus, it is rejected under the same rationales.

As for claim 8, DirectedSoul also teaches the source computing environment is not a cloud computing environment and the target computing environment is a cloud computing environment (Section – Introduction, “…running…in my data center…deploy….as a PVC onto …kubernetes environment…”).

As for claim 16, it is the method claim of claim 8 above.  Thus, it is rejected under the same rationales.

As for claim 18, Ranjan also teaches generate disk mappings based on the first configuration data, wherein the disk mappings correlate (i) source virtual disks used by the first version of the virtual machine in the source computing environment to (ii) target virtual disks in the target computing environment (paragraphs 0031-0037 and 68.  Examiner note, current specification teaches disk mapping at paragraph 23, neither 
generate the second configuration data based on the disk mappings paragraphs 0031-0037 and 68.  “copying …configuration details from the manifest to the containerized application…deployment…containers…volumemounts: Name: mysql-persistent-storage…mountPath: /var/lib/mysql…” which persists the volume to be mounted with containerized workload.  In addition, “…a storage volume used to persist…data is accessible to a cloud where the application will be run as a container after migration…detach persistent volume from the VMs and present it to container…”  the copying generates the configuration data/details.  See also generating 

Claims 4-5, 7 and 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan and DirectedSoul, further in view of Biemueller et al. (USPAT 10404579).

As for claim 4, Ranjan teaches detect a failure event associated with the migration process (paragraph 43)
Ranjan and DirectedSoul do not explicitly teach in response to detecting a failure, stop running the container pod, unmount a virtual disk from the container pod and remove the container pod from the target computing environment.
However, Biemueller teaches a known method of VM instance migration including in response to detecting the failure event (col. 13 lines 47-51, “…when errors occur during the flip stages 328the migration manager 318 or some other computer system entity…performs one or more operations in response to the error…”):
stop running the VM, unmount a virtual disk from the VM, and remove the VM from the target computing environment (col. 14 lines 26-29, col. 4 lines 54-59, col. 24, line 59-col. 25, line 11, “…provides one or more workflow operations to the original VM instance or the new VM instance to undo the flip (i.e., ‘unflip’) in the event of an error…” “…each flip stage corresponds to one or more unflip 
This known technique is applicable to the system of Ranjan and DirectedSoul as they both share characteristics and capabilities, namely, they are directed to VM migrations.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Biemueller would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Biemueller to the teachings of Ranjan and DirectedSoul would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such 
 
As for claim 12, it is the method claim of claim 4 above.  Thus, it is rejected under the same rationales.

As for claim 5, Biemueller also teaches execute a reverse migration process based on the first configuration data for migrating the virtual machine back to the source computing environment, the reverse migration process involving re-deploying the first version of the virtual machine in accordance with the first configuration data in the source computing environment (col. 14 lines 4-17, “…undo the migration…restores the state of the system to the point before the migration by performing a new attachment to the resources…”  Thus, it restores/reversed the migration process and reattached original VM to the resources that corresponds to the first configuration data.  In addition, Examiner note that the system teaches unflipping of each step of the migration in response to an error.  (col. 22, lines 39-64).  Thus, it would obviously restore the original VM with its original configuration.).  Refer to claim 4 for the motivation to combine.

As for claim 13, it is the method claim of claim 5 above.  Thus, it is rejected under the same rationales.

As for claim 7, Biemueller also the migration process is a live migration process, and the memory further includes instructions that are executable by the processor for causing the processor to migrate memory-state data corresponding to the first version of the virtual machine from the source computing environment to the target computing environment while the first version of the virtual machine is running in the source computing environment (col. 2, line 35-col. 3, line 5.  “…live migration…memory and state information from the original virtual machine instance may copied to the new virtual machine instance while the original virtual machine instance continues to run…”).  Refer to claim 4 for the motivation to combine.

As for claim 15, it is the method claim of claim 7 above.  Thus, it is rejected under the same rationales.

Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan and DirectedSoul, further in view of Gadalin et al. (US PGPUB 2019/0208005).

As for claim 6, Ranjan teaches the virtualized features include a source virtual network for transmitting data using the first version of the virtual machine in the source computing environment (paragraph 45 and 28 and Fig. 8A – VM[1] Apache server -> PHP to VM[2] MySQL, “…virtual infrastructure…” “…VM workload topology including 

While Ranjan explicitly teaches translating VM topology to container topology, and topology includes network topology, thus, it necessarily needs to know the different networks VM operates in the source environment and destination environment.  In the interest of compact prosecution, Ranjan and DirectedSoul do not explicitly teach determine a correlation between the source virtual network and a target virtual network of the target computing environment and generate a configuration based on the correlation.
However, Gadalin teaches a known method of vm migration including determine a correlation between the source virtual network and a target virtual network of the target computing environment and generate a configuration based on the correlation (paragraph 25. “…remapping one or more network virtual addresses from the VM on the source host device to the VM on the target host device…re-attaching the network-addressable storage to the VM on the target host device…change tables and other data on or otherwise reconfigure network devices or processes, storage systems, host systems, VMMs, VMs and the likes…”  Remapping of virtual addresses from VM on source to VM on target necessarily need to know information about the two virtual networks, such as their subnet masks, etc.  Otherwise the system would not be capable of remapping the addresses.  Moreover, current Specification only give broad 
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Gadalin would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Gadalin to the teachings of Ranjan and DirectedSoul would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such migration management features into similar systems.  Further, applying determining a correlation between a source virtual network and a target virtual network to generate a configuration based on correlation to Ranjan and DirectedSoul with translating a source topology to container based topology including networking topology information accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more automated/programmatically performed migration tasks. (Gadalin, paragraph 25).
 
As for claim 14, it is the method claim of claim 6 above.  Thus, it is rejected under the same rationales.

As for claim 19, Ranjan teaches generate the second configuration data (Fig. 8A – “Translates VM based topology to container based topology”, and paragraph 30.  
Gadalin teaches generate network mappings based on the first configuration data, wherein the network mappings correlate (i) source virtual networks used by the first version of the virtual machine in the source computing environment to (ii) target virtual networks in the target computing environment (paragraph 25. “…remapping one or more network virtual addresses from the VM on the source host device to the VM on the target host device…re-attaching the network-addressable storage to the VM on the target host device…change tables and other data on or otherwise reconfigure network devices or processes, storage systems, host systems, VMMs, VMs and the likes…”  Remapping of virtual addresses from VM on source to VM on target necessarily need to know information about the two virtual networks, such as their subnet masks, etc.  Otherwise the system would not be capable of remapping the addresses); and
generate the second configuration data based on the network mappings (paragraph 25, “…remapping one or more network virtual addresses …to the VM on the target host device…change tables and other data on or otherwise reconfigure network devices or processes, storage systems, host systems, VMM, VMs and the likes…”).

Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199